Case 1:20-cv-02637-PKC Document 34 Filed 09/13/21 Page 1of1

LAW OFFICE OF GREGORY P. MOUTON, JR., LLC

Gregory Paul Mouton, Jr., Principal

+1 646 706 7481 (t)
+1 646 706 7481 (6)
gmouton@moutonlawnyc.com

September 10, 2021 |
Hon. P. Kevin Castel in jar
United States District Judge pene, a wees
United States District Court . om OF
Southern District of New York pow ’ fd how”
500 Pearl Street, Room 2230 ;
New York, NY 10007 0 ") a.
Via ECF

 

ro
Your Honor: Af UJ CS

My office represents Plaintiff Miguel Crespo in the above-entitled action. Gn that capacity, I {3 ~2
write to respectfully request an extension of time from September 10, 2021, to September 13, 2021, G

to file Plaintiffs Proposed Jury Instructions and Verdict Sheet, and email Plaintiff's proposed Joint

Pretrial Order to Defendants. |

I apologize for the last minute request, however, Tam currently traveling and, upon going to
file/email the documents, I discovered that they were corrupted on my encrypted flashdrive and have
been working to recover the contents. ] have recovered/reconstructed and filed Plaintiffs motion m
limine and proposed voire dire questions. It is my intent to get the documents recovered/treconstructed
prior to September 13, 2021, but the time is requested in case any difficulties arise,

Thank you for your time and consideration of this matter.

Respectfully submitted,

/s/
Gregory Paul Mouton, Jr., Esq.

cc:

Ronald Joseph, Esq. (via ECF)
Landman Cotsi Ballaine & Ford P.C.
Altorneys for Defendants

120 Broadway, 13th Floor

New York, NY 10271

Law Office of Gregory P. Mouton, Jr, LLC, 1441 Broadway, 6th Floor, New York, NY 10018

 
